DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.

3.	Claims 1-4, 6-16, and 18-25 are currently pending. Claims 24-25 are new. Applicant’s new and amended claims are addressed herein below. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-16, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Margulis (US 20070035706) in view of Chou (US 20080170054).

As to claim 1, Margulis discloses an information display apparatus comprising: 
a light emitting display panel (Fig. 1A) in which a plurality of light emitting diodes (Fig. 1B(102)) are arranged ([0030]); 
a light modulating panel (Fig. 1B(110), Fig. 1C(130)) which is located on a front side of the light emitting display panel (Fig. 1A-1C, [0030]); 
a display image generator (Fig. 2) configured to generate light emitting image data and display modulating data from an input image ([0042]); 
a first circuitry (Fig. 2) configured to generate a light emitting image driving signal based on at least one light emitting adjustment value for adjusting non-uniformity of characteristics of the light emitting diodes and the light emitting image data and output the light emitting image driving signal to the light emitting display panel ([0018]: “brightness of LEDs can be modulated using various Pulse Width Modulation (PWM) techniques or varied by adjusting the voltage or current”, [0046]: “the light source drivers 252 can control brightness signaling for a group of LEDs or for each individual LED”, [0047]); 
a controller (Fig. 2) configured to output a display modulation driving signal generated from the display modulating data to the light modulating panel ([0042] – [0043]); and 
 a memory configured to store the at least one light emitting adjustment value ([0042] – [0043], [0062]), 
wherein each of the light modulators comprises a thin-film transistor (TFT), and the light modulating panel is a liquid crystal display panel which switches input light with a controlled degree of light and outputs the light ([0030]: “TFT panel as the image modulator”).
Margulis does not expressly teach a light modulating panel in which a greater number of light modulating devices are arranged per unit area than a number of light emitting diodes per unit area of the light emitting display panel. 
Chou teaches a light modulating panel (Fig. 3, Fig. 5(520)) in which a greater number of light modulators are arranged per unit area than a number of light emitting diodes per unit area of the light emitting display panel (Fig. 3, Fig. 5(510)), Figs. 3, 4, [0038]: “LCD matrix comprises a greater number of elements (pixels) than the LED matrix. A preferred embodiment of the LCD matrix is an active matrix LCD wherein each pixel has a transistor and a storage capacitor”, Note: each transistor in the pixel is interpreted as a “light modulating device”, [0043]). 


As to claim 2, Margulis (as modified by Chou) teach the information display apparatus of claim 1, wherein the light emitting display panel is a color light emitting display panel in which light emitting diodes of different colors are arranged (Margulis: Fig. 6).
As to claim 3, Margulis (as modified by Chou) teach the information display apparatus of claim 2, wherein the light modulators are arranged at a density of 4 to 16 times higher than that of the light emitting diodes (Chou: Fig. 5, [0038]). 
As to claim 4, Margulis (as modified by Chou) teach the information display apparatus of claim 1, wherein the light emitting image data is image data obtained by converting the input image to a low resolution image, and the display modulating data is image data obtained by converting the input image into a monochrome image (Margulis: [0050]).

As to claim 7, Margulis (as modified by Chou) teach the information display apparatus of claim 1, wherein the light emitting display panel further includes a plurality of light detecting devices each of which is adjacently arranged to a corresponding light emitting diode (Chou: [0030] – [0031]), and 
the information display apparatus further includes a second circuitry configured to calculate a light emitting compensation value for each light emitting diode based on the brightness value measured through the light detecting device in response to a check event for checking display quality during use and store the calculated light emitting compensation value in the memory (Margulis: [0042] – [0043], [0093]).
As to claim 8, Margulis (as modified by Chou) teach the information display apparatus of claim 1, wherein the light emitting display panel further includes a plurality of light detecting devices each of which is adjacently arranged to a corresponding light emitting diode (Chou: [0030] – [0031]), and 
the information display apparatus further includes a second circuitry configured to receive a light emitting calibration value for calibrating the non-uniformity of the characteristics of the light emitting diodes during manufacturing from the outside and store the light emitting calibration value in the memory, and a third circuitry configured to 
As to claim 9, Margulis (as modified by Chou) teach the information display apparatus of claim 1, wherein the modulation control unit includes: 
a second circuitry (Margulis: Fig. 2) configured to generate display modulation driving data based on a modulation adjustment value for compensating for non-uniformity of characteristics of the light emitting diodes in the display modulating data (Margulis: [0018], [0042] – [0043]); and 
a third circuitry (Margulis: Fig. 2) configured to generate a display modulation driving signal from the generated display modulation driving data and output the display modulation driving signal to the light modulating panel (Margulis: [0042] – [0043]) (as best understood).
As to claim 10, Margulis (as modified by Chou) teach the information display apparatus of claim 9, further comprising a memory configured to store the light emitting adjustment value of the light emitting diodes for adjusting the non-uniformity of the characteristics of the light emitting diodes and the modulation adjustment value of the light modulators for adjusting the non-uniformity of the characteristics of the light 
As to claim 11, Margulis (as modified by Chou) teach the information display apparatus of claim 10, further comprising fourth circuitry configured to store a light emitting calibration value and a modulation calibration value which are inputted from the outside in the memory (Margulis: [0042] – [0043]).
As to claim 12, Margulis (as modified by Chou) teach the information display apparatus of claim 10, wherein the light emitting display panel further includes a plurality of light detecting devices each of which is adjacently arranged to a corresponding light emitting diode (Chou: [0030] – [0031]), and 
the information display apparatus further includes a fourth circuitry configured to calculate a light emitting compensation value for each light emitting diode and a modulation compensation value for each light modulating device based on a brightness value measured through the light detecting devices in response to a check event for checking display quality during use and configured to store the calculated light emitting compensation value and the calculated modulation compensation value in the memory (Margulis: [0042] – [0043], [0093]). 
As to claim 13, Margulis (as modified by Chou) teach the information display apparatus of claim 10, wherein the light emitting display panel further includes a plurality of light detecting devices each of which is adjacently arranged to a corresponding light emitting diode (Chou: [0030] – [0031]), and 

As to claim 14, Margulis (as modified by Chou) teach the information display apparatus of claim 1, further comprising a light diffusion plate arranged between the light emitting display panel and the light modulating panel (Margulis: Figs. 1B-1C).
As to claims 15-16 and 18, it is the operation performed by the apparatus of claims 1, 4, and 7. Please see claims 1, 4, and 7 for detail analysis. 
As to claim 19, Margulis (as modified by Chou) teach the display control method of claim 15, further comprising a degradation compensation calculating operation of calculating a light emitting compensation value for each light emitting diode based on a brightness value measured through light detecting devices each of which is adjacently 

As to claims 20-23, it is the operation performed by the apparatus of claims 6-9. Please see claims 6-9 for detail analysis. 

As to claim 24, Margulis (as modified by Chou) teach the information display apparatus of claim 1, wherein the non-uniformity of characteristics of the light emitting diodes is caused by non-uniformity of a manufacturing process (Margulis: Fig. 2).   

As to claim 25, Margulis (as modified by Chou) teach the information display apparatus of claim 1, wherein the first circuitry is configured to generate the light emitting image driving signal based on a plurality of light emitting adjustment values, including the at least one light emitting adjustment value, for adjusting non-uniformity of characteristics of the light emitting diodes, and each of the plurality of light emitting adjustment values is used to adjust non-uniformity of characteristics of the corresponding individual light emitting diode (Margulis: [0042] – [0043]).

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-4, 6-16, and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628